In consolidated proceedings pursuant to Family Court Act articles 6 and 8, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Dutchess County (Amodeo, J.), entered September 30, 1996, as granted the father’s petition for sole custody of the parties’ child and awarded her visitation rights.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court did not improvidently exercise its discretion by changing the primary custody of the child to the father. Based, inter alia, on the Family Court’s appraisal of the witnesses, the recommendation of the Law Guardian, and the testimony of the court-appointed psychiatrist, the record supports the conclusion that the child’s best interests will be served by the change (Domestic Relations Law § 70 [a]; see, Eschbach v Eschbach, 56 NY2d 167, 172-173; see also, Notley v Schmeid, 220 AD2d 509). Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.